[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The defendants move to strike the first, second, and third CT Page 8319 counts of the plaintiff's complaint for "failure to state a legal cause of action."  The plaintiff objects to the defendant's motion on the ground that the motion to strike does not satisfy the requirements of Practice Book § 154, now Practice Book § (1998 Rev.) § 10-41, which requires that the motion "set forth each such claim of insufficiency and . . . distinctly specify the reason or reasons  for each claimed insufficiency."Bouchard v. People's Bank, 219 Conn. 465, 468 n. 4, 594 A.2d 1
(1991).
The defendant failed to specify the reason for the insufficiency in the motion to strike, and the plaintiff has objected to the defendant's argument. Therefore, the motion  is fatally  defective. See Chestnut v. Kent, Superior Court, judicial district of Fairfield at Bridgeport, Docket No. 346653 (April 17, 1998, Skolnick, J.) (22 Conn. L. Rptr. 29, 32 n. 2).
Accordingly, the  defendant's  motion  to  strike  is denied.
Stengel, J.